Citation Nr: 0302900	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  01-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia, 
left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arthralgia, left 
ankle, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's claims file has been 
transferred to the Detroit, Michigan, Regional Office.

The claims file reflects that the veteran failed to appear 
for a Central Office hearing before a Member of the Board 
scheduled for March 2002.  As the veteran has not requested a 
postponement or rescheduling of the hearing, the veteran's 
hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The veteran's knees have nearly full range of motion; 
subluxation and lateral instability have not been shown.

2.  The veteran's left ankle arthralgia is manifested by 
complaints of pain; on clinical examination, dorsiflexion of 
the left ankle was to 5-10 degrees and plantar flexion was to 
30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for chondromalacia, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2002).

2.  The criteria for entitlement to a rating in excess of 10 
percent for chondromalacia, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2002).

3.  The criteria for entitlement to a rating in excess of 10 
percent for arthralgia, left ankle, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, in December 
2002, the Board sent a letter to the veteran pursuant to the 
VCAA, which asked him to submit certain information.  In 
accordance with the requirements of the VCAA, the December 
2002 letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  He was also asked 
to provide specific information and evidence needed in his 
case.  For example, he was asked to submit information as to 
where he had received treatment for his service-connected 
conditions.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The RO 
obtained his VA treatment records.  The veteran has not 
referenced any existing evidence that might aid his claim or 
that might be pertinent to his claim.  The Board notes he 
indicated in a January 2003 statement that he was going to be 
evaluated again at the VA medical facility in Detroit, but he 
did not have an appointment date as of yet.  The duty to 
assist extends to obtaining existing records; clearly no 
additional records exist since the evaluation has not yet 
occurred.  The Board cannot "hold" the veteran's case for 
an unknown period of time, especially since he has not 
provided a specific date when the additional evaluation would 
occur.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations, most 
recently in December 2000.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his service-connected conditions since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the last VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B. Analysis

In April 1980 the RO granted service connection for the 
veteran's disabilities on appeal.  In February 2001 all of 
the disabilities on appeal were increased to their current 10 
percent rating, effective May 29, 1998, the date on which the 
veteran's claim for increased ratings was received by VA.

The Board has reviewed all the evidence of record, with 
particular emphasis on the recent evidence, which consists of 
the veteran's contentions; the reports of VA examinations 
conducted in 2000; and VA records for outpatient treatment 
between 1998 and 1999.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in a case.  The Board will summarize the relevant 
evidence where appropriate. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating these claims, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The Board here observes that at least some of the evidence 
indicates that the veteran has left ankle and right knee 
arthritis.  As noted in the following discussion, the 
veteran's left ankle and bilateral disabilities of the knees 
are already rated by analogy to Diagnostic Code 5003, 
degenerative arthritis.  As such, the practical effect is 
that the veteran's left ankle and bilateral knee disabilities 
are being rated as if arthritis is present.

1.  Knees

The veteran's bilateral knee disability (chondromalacia) has 
been assigned a 10 percent rating (by analogy) pursuant to 
Diagnostic Codes 5099-5003.  Under Diagnostic Code 5003, 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  Diagnostic Code 5260 
provides that limitation of flexion of a leg to 45 degrees 
warrants a 10 percent evaluation, and limitation of flexion 
of a leg to 30 degrees is rated 20 percent.  Diagnostic Code 
5261 provides that limitation of extension of a leg to 10 
degrees warrants a 10 percent evaluation, and limitation of 
extension of a leg to 15 degrees is rated 20 percent.  The 
Board observes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

Looking to the reports of the May 2000 and December 2000 VA 
examinations, as well as the VA outpatient treatment records, 
it appears that the veteran has essentially full range of 
motion of the knees.  As such, there is no basis for a rating 
in excess of 10 percent under Diagnostic Codes 5260 or 5261.

The Board has also considered the claim as it relates to his 
complaints of pain in the knees under other potentially 
applicable Diagnostic Codes.  However, the medical evidence 
shows that the veteran does not even have slight recurrent 
subluxation or lateral instability of the knees required for 
ratings under Diagnostic Code 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).

The nature of the veteran's bilateral knee disability has 
been reviewed, as well as the functional impairment which can 
be attributed to bilateral knee pain and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  While knee pain has been complained of and 
reported on examination and VA treatment records, there is no 
evidence to support a finding of such additional functional 
loss so as to more nearly approximate limitation of flexion 
of a leg to 30 degrees under Diagnostic Code 5260 or 
limitation of extension of a leg to 15 degrees under 
Diagnostic Code 5261.  Essentially, despite the veteran's 
complaints of pain, the only objective evidence of record of 
knee disability is very slight limitation of motion.  He has 
been assigned a 10 percent disability rating for each knee 
based on his complaints of pain.  See 38 C.F.R. § 4.59.  
There have been no findings indicative of a moderate knee 
disorder, such as impaired gait, impaired muscle strength, or 
muscle atrophy, which indicates that the effect of the 
veteran's bilateral knee disorder on his functional abilities 
is negligible.  The veteran does not need to use a brace or a 
cane.

The Board has considered whether any of the other diagnostic 
codes pertaining to knee disorders would result in a higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5258, and 5259.  However, he does not have ankylosis of the 
knee, dislocation of the semilunar cartilage, or symptomatic 
removal of the semilunar cartilage.  As discussed above, he 
also does not have instability or subluxation of either knee.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's bilateral 
knee disabilities.  In reviewing the foregoing, the Board has 
been cognizant of the benefit of the doubt rule.  This case, 
however, does not present such a state of balance between the 
positive evidence and the negative evidence to allow for more 
favorable determinations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Left Ankle

The veteran's left ankle arthralgia has been assigned a 10 
percent rating (by analogy) pursuant to Diagnostic Codes 
5099-5003.  As noted, under Diagnostic Code 5003 degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  Under Diagnostic Code 5271 for limitation 
of motion of the ankle, a 10 percent evaluation may be 
assigned where the evidence shows moderate limited motion, 
and a 20 percent evaluation may be assigned for marked 
limited motion.  The normal ranges of motion of the ankle are 
20 degrees dorsiflexion and 45 degrees plantar flexion.  38 
C.F.R. § 4.71, Plate II.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's left ankle arthralgia.  
The Board notes that range of motion of the left ankle on 
both the May 2000 and December 2000 VA examinations has been 
reported as dorsiflexion to 10 degrees and plantar flexion to 
30 degrees, indicative of only moderate limitation of motion.  
VA outpatient treatment records showed limitation of 
dorsiflexion to 5 degrees, which, by itself, could be 
considered a more severe level of limitation, but in 
conjunction with plantar flexion to 30 degrees, still 
represents a moderate limitation of motion overall.

The record shows that the veteran has complained of left 
ankle pain during VA examinations and treatment, and left 
ankle pain has been objectively confirmed on range of motion 
testing.  Again, he was assigned a 10 percent rating based on 
his complaints of pain.  While noting that additional 
functional loss due to pain, fatigue, weakness, and 
incoordination must also be considered, there is no evidence 
to support a finding of such additional functional loss so as 
to more nearly approximate marked limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  In this regard, the 
Board notes that the May 2000 VA examiner stated that the 
veteran's left ankle disability was productive of only 
moderate functional loss, and there is no evidence to support 
a finding of additional functional loss to more nearly 
approximate marked limitation of motion.

The Board has considered whether any of the other diagnostic 
codes pertaining to ankle disorders would result in a higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, and 5274.  However, the veteran has not undergone 
astragalectomy; he does not have ankylosis of either the 
ankle or the subastragalar or tarsal joint; and he does not 
have malunion of the os calcis or astragalus.


In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  This case, however, does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for more favorable 
determinations.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia, right knee, is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia, left knee, is denied.

Entitlement to a rating in excess of 10 percent for 
arthralgia, left ankle, is denied.


		
	Michelle L. Kane	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:





	(CONTINUED ON NEXT PAGE)


?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

